Exhibit 10.2
SETTLEMENT AND STANDSTILL AGREEMENT
     This AGREEMENT, dated as of October 5, 2011 (this “Agreement”), is entered
into by and between Breeze-Eastern Corporation, a Delaware corporation (the
“Company”), on the one hand and Wynnefield Partners Small Cap Value, L.P.,
Wynnefield Small Cap Value Offshore Fund, Ltd, Wynnefield Partners Small Cap
Value L.P.I, Channel Partnership II, L.P., Wynnefield Capital Management, LLC,
and Wynnefield Capital, Inc. (together, the “Wynnefield Parties”), on the other
hand. The Company and the Wynnefield Parties, are collectively referred to as
the “Parties” and each a “Party”.
     WHEREAS, the Wynnefield Parties beneficially own an aggregate of 2,117,911
shares of Common Stock, par value of $0.01, of the Company, constituting
approximately 22% of the Company’s outstanding shares (the “Wynnefield Held
Shares”); and
     WHEREAS, a dispute has arisen between the Wynnefield Parties and Tinicum
Capital Partners II, L.P. and Tinicum Capital Partners II Parallel Fund, L.P.
(collectively, the “Tinicum Parties”) regarding, among other things, the
composition of the board of directors of the Company (the “Board”); and
     WHEREAS, the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) having in good faith reviewed and approved the
credentials of all of the following nominees, including Mr. Robert J. Kelly, a
first time nominee as a director of the Company in the exercise of its fiduciary
duties, concluded that each such candidate has business experience in such areas
as would reasonably be expected to enhance the Board, and determined, consistent
with the Company’s guidelines related to director qualifications and Board
composition, has nominated William H. Alderman, William J. Recker, Russell M.
Sarachek, William M. Shockley, Frederick Wasserman, Michael Harlan, Jr. and
Robert J. Kelly (collectively, the “Company Nominees”) for election at its 2011
annual meeting of stockholders, which shall be held no later than October 6,
2011 (the “2011 Annual Meeting”) and its 2012 annual meeting of stockholders
(the “2012 Annual Meeting”); and
     WHEREAS, on July 18, 2011, the Board adopted a shareholder rights plan,
substantially in the form previously distributed to the Board by counsel to the
Company (the “Rights Plan”); and
     WHEREAS, the Parties have determined that the best interests of the Parties
and the stockholders of the Company would be served by avoiding further expense
and disruption that could result from a contested election at the 2011 Annual
Meeting or the 2012 Annual Meeting; and
     WHEREAS, the Parties intend to provide hereby, for among other matters, the
full support from the Wynnefield Parties for (i) the Company Nominees, and
(ii) the Rights Plan; and
     WHEREAS, simultaneously with the execution of this Agreement, the Tinicum
Parties, beneficial owners of an aggregate of 3,303,373 shares of Common Stock,
par value $0.01 of the Company, constituting approximately 35% of the Company’s
outstanding shares (the “Tinicum Held Shares”), are entering into a
substantially similar settlement and standstill agreement with the Company (the
“Tinicum Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, although the Wynnefield Parties and the Tinicum Parties are
simultaneously entering into substantially similar settlement and standstill
agreements, the Wynnefield Parties and the Tinicum Parties are not acting as,
nor have they formed, a 13D Group (as defined below); and
     WHEREAS, the Wynnefield Parties desire to explicitly disclaim beneficial
ownership of the Tinicum Held Shares; and
     WHEREAS, this Agreement shall not constitute a Change of Control (as
defined below) under any agreement to which the Company is a party.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto hereby agree as
follows:
     SECTION 1. REPRESENTATIONS.
     (a) Representations and Warranties of the Company. The Company hereby
represents and warrants to the Wynnefield Parties that this Agreement has been
duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
     (b) Representations and Warranties of the Wynnefield Parties. Each of the
Wynnefield Parties hereby represents and warrants to the Company that:
          (1) this Agreement has been duly authorized, executed and delivered by
each of the Wynnefield Parties, and is a valid and binding obligation of each of
the Wynnefield Parties, enforceable against each of the Wynnefield Parties in
accordance with its terms; and
          (2) except for the Wynnefield Held Shares, which are beneficially
owned solely by the Wynnefield Parties as indicated in their Schedule 13D filed
with the SEC, and except any equity security granted by the Company to any
representative of the Wynnefield Parties serving on the Board, no Affiliate or
Associate (as such terms are hereinafter defined) of any of the Wynnefield
Parties may be deemed the “beneficial owner” (as such term is hereinafter
defined) of any shares of the Common Stock, par value $0.01, of the Company
(including the Tinicum Held Shares or any direct or indirect rights, options or
agreements to acquire Common Stock of the Company) or has any rights, options or
agreements to acquire or vote, any other Common Stock of the Company; and
          (3) in entering into this Agreement with the Company, the Wynnefield
Parties are acting solely on behalf of the Wynnefield Parties and not in concert
with any others, including the Tinicum Parties, as a 13D Group (as defined
below).

2



--------------------------------------------------------------------------------



 



     SECTION 2. ELECTION OF COMPANY NOMINEES, ADOPTION OF THE RIGHTS PLAN,
GOVERNANCE MATTERS AND TERMINATION.
     (a) The Election of the Company Nominees.
          (1) The Wynnefield Parties shall cause all shares of the Wynnefield
Held Shares and any other Common Stock of the Company beneficially owned by the
Wynnefield Parties and/or their respective Affiliates or Associates, as of the
record date for the 2011 Annual Meeting, to be present for quorum purposes and
to be voted in favor of the Company Nominees at the 2011 Annual Meeting.
          (2) The Wynnefield Parties shall cause all shares of the Wynnefield
Held Shares and any other Common Stock of the Company beneficially owned by the
Wynnefield Parties and/or their respective Affiliates or Associates, as of the
record date for the 2012 Annual Meeting, to be present for quorum purposes and
to be voted in favor of the Company Nominees at the 2012 Annual Meeting if the
Company Nominees are nominated for election as directors at the 2012 Annual
Meeting.
     (b) Rights Plan. The Wynnefield Parties shall cause all shares of the
Wynnefield Held Shares and any other Common Stock of the Company beneficially
owned by the Wynnefield Parties and/or their respective Affiliates or
Associates, as of the record date for the 2011 Annual Meeting, to be present for
quorum purposes and to be voted in favor of the Rights Plan at the 2011 Annual
Meeting.
     (c) Governance Matters. Subject to compliance with applicable Securities
and Exchange Commission and NYSE Amex governance rules and regulations and the
obligations of its directors to exercise their business judgment in satisfaction
of their fiduciary obligations, at the first Board meeting following the 2011
Annual Meeting, the Company hereby agrees that (1) Mr. Kelly will serve as the
Chairman of the Board, (2) Messrs. Wasserman, Alderman and Recker will serve on
the Company’s Audit Committee with Mr. Wasserman to serve as the Chair,
(3) Messrs. Alderman, Sarachek, Shockley and Kelly will serve on the Nominating
Committee with Mr. Alderman to serve as the Chair, (4) Messrs. Recker, Shockley,
Alderman and Sarachek will serve on the Company’s Strategy Committee with
Mr. Recker to serve as the Chair, and (5) Messrs. Shockley, Kelly and Wasserman
will serve on the Company’s Incentive and Compensation Committee with
Mr. Shockley to serve as the Chair.
     (d) Termination. This Agreement shall immediately terminate and be of no
further force and effect in the event that (i) the Tinicum Parties have sold,
transferred, or otherwise disposed of Tinicum Held Shares such that the Tinicum
Parties beneficially own less than 15% of the then issued and outstanding shares
of common stock of the Company as a result of such sale, transfer or other
disposition, or (ii) the Company nominates for election as a director any person
other than: (i) the Company Nominees; or (ii) any person that would be a Company
Nominee pursuant to paragraph 4(c) hereof, in each case at the 2012 Annual
Meeting.
     SECTION 3. STANDSTILL
     (a) The Wynnefield Parties agree that, for a period of eighteen (18) months
following the date hereof, the Wynnefield Parties, individually or in concert
with others acting as a 13D

3



--------------------------------------------------------------------------------



 



Group (as defined below), will not, and will cause each of their principals,
directors, stockholders, members, general partners and affiliates, not to, in
any way, without the prior written consent of the Company, acquire, agree to
acquire (whether by purchase, tender or exchange offer, through acquisition of
control of another Person (as defined below), by joining a 13D Group, through
the use of a derivative instrument or voting agreement) or otherwise knowingly
facilitate the acquisition of, beneficial ownership of any additional Voting
Securities; provided, that the foregoing shall not prohibit or restrict any
representative of the Wynnefield Parties serving as a director on the Board from
receiving an equity grant as compensation for services as a director of the
Company.
     (b) The Wynnefield Parties agree that, for a period of eighteen (18) months
following the date hereof, the Wynnefield Parties, individually or in concert
with others acting as a 13D Group will not (1) make or in any way participate in
the “solicitation” of “proxies” (as such terms are used in the rules and
regulations of the SEC) with respect to any Voting Securities, (2) propose any
stockholder resolutions under Rule 14a-8 of the Securities Exchange Act of 1934,
as amended, (3) seek to call a meeting of stockholders of the Company, (4) seek
to take any action by the written consent of the stockholders of the Company, or
(5) seek to advise or influence any other Person with respect to the voting of
the Voting Securities,.
     (c) The Wynnefield Parties agree that, for a period of eighteen (18) months
following the date hereof, the Wynnefield Parties, individually or in concert
with others acting as a 13D Group will not deposit any Voting Securities in a
voting trust or, except as otherwise provided or contemplated herein, subject
any Voting Securities to any arrangement or agreement with any Person with
respect to the voting of such Voting Securities.
     (d) The Wynnefield Parties agree that, for a period of eighteen (18) months
following the date hereof, the Wynnefield Parties will not join a 13D Group
(other than a group consisting solely of the Wynnefield Parties and their
Affiliates and Associates) or other group, or otherwise act in concert with any
third Person for the purpose of acquiring, holding, voting or disposing of
Voting Securities.
     (e) The Wynnefield Parties agree that, for a period of eighteen (18) months
following the date hereof, the Wynnefield Parties, individually or in concert
with others acting as a 13D Group will not otherwise act, alone or in concert
with others, without the prior written consent of the Company, to effect to seek
offer or propose (whether publicly or otherwise) to effect control of the
management, board of directors (including the removal of any director) or
policies of the Company.
     (f) The Wynnefield Parties and the Company agree that the foregoing
paragraphs (a) through (e) shall not prohibit the Wynnefield Parties,
individually or in concert with others acting as a “group” as defined under
Section 13(d) of the Exchange Act, or any of the Wynnefield Parties’ principals,
directors, stockholders, members, general partners and affiliates,

4



--------------------------------------------------------------------------------



 



from taking any other action with respect to the Company or any Voting
Securities of the Company held by the Wynnefield Parties.
     (g) Notwithstanding anything to the contrary in this Agreement, any
representative of the Wynnefield Parties serving as a director of the Company,
during the term of his or her service as a director of the Company, will not be
prohibited from acting in his or her capacity as a director and complying with
his or her fiduciary duties as a director of the Company.
     (h) Notwithstanding anything to the contrary in this Agreement, (i) no
director of the Company shall be prohibited from acting in his capacity as a
director and complying with his fiduciary duties as a director of the Company,
and (ii) the Wynnefield Parties shall not be restricted, prevented or prohibited
from making, seeking or proposing a Change of Control and any required public
disclosure related thereto.
     SECTION 4. ACTIONS BY COMPANY.
     (a) The Company shall hold the 2011 Annual Meeting no later than October 6,
2011.
     (b) The Company shall fix the number of directors authorized to serve on
the Board at seven (7) and the Company shall not adopt an “advance notice” bylaw
with respect to shareholder business or director elections prior to the 2012
Annual Meeting.
     (c) The Company shall nominate the Company Nominees for election at the
2011 Annual Meeting and the 2012 Annual Meeting; provided, however, that if one
or more of the Company Nominees dies, resigns, is unwilling to stand for
re-election or is otherwise unable to complete his term as a director of the
Company, the term “Company Nominee” includes any replacement nominee that is
reasonably acceptable, as evidenced in writing, to the Tinicum Parties and the
Wynnefield Parties; provided, further, that the Wynnefield Parties shall not
have the right to terminate this Agreement by virtue of the provisions of
Section 2(d) hereof in the event that a Company Nominee who was originally
nominated by a Wynnefield Party dies, resigns, is unwilling to stand for
re-election or is otherwise unable to complete his term as a director of the
Company. The Wynnefield Parties hereby agree that in the event a Company Nominee
who was originally nominated by a Tinicum Party dies, resigns, is unwilling to
stand for re-election or is otherwise unable to complete his term as a director
of the Company, the persons set forth on Exhibit A hereto as Tinicum Party
replacement nominees shall be deemed to be reasonably acceptable to the
Wynnefield Parties and, if nominated to serve as directors of the Company, such
replacement nominees shall be deemed to be Company Nominees for all purposes of
this Agreement.

5



--------------------------------------------------------------------------------



 



     (d) The Company shall recommend that its stockholders (i) ratify the Rights
Plan at the 2011 Annual Meeting, and (ii) vote in favor of the Company Nominees
for election at the 2011 Annual Meeting and the 2012 Annual Meeting.
     (e) The Company shall, for a period of twenty-four (24) months following
the date hereof, permit directors nominated by Wynnefield Parties to communicate
non-public information to the Wynnefield Parties subject to the Wynnefield
Parties agreement to keep such information confidential and all applicable
insider trading policies of the Company.
     (f) The Company shall issue a press release summarizing the terms hereof in
the form attached hereto as Exhibit B (the “Press Release”).
     SECTION 5. DEFINITIONS.As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); the terms “beneficial owner” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all Common Stock of the Company that such person has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional; and the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
the term “Voting Securities” shall mean any securities issued by the Company
entitled to vote on any matter presented to shareholders at an annual or special
meeting of shareholders, including the election of directors, or securities
convertible into, or exercisable or exchangeable for, such securities, whether
or not subject to the passage of time or other contingencies; the term “business
day” shall mean any day other than a Saturday, Sunday or a day on which banks in
New York, New York are authorized or obligated by applicable law or executive
order to close or are otherwise generally closed; the term “Change of Control”
means any of: (a) the purchase or other acquisition by any Person or group of
Persons, directly or indirectly, in one transaction or a series of related
transactions, of Voting Securities that, immediately following consummation of
the transaction(s), when combined with any other Voting Securities beneficially
owned by such Person or group, represent one hundred percent (100%) of the then
outstanding Voting Securities; (b) the consummation of any tender offer or
exchange offer by any Person or group that results in such Person or group
beneficially owning, when combined with any other Voting Securities beneficially
owned by such Person or group, one hundred percent (100%) of the then
outstanding Voting Securities immediately following the consummation of such
tender or exchange offer; (c) the consummation of a merger, consolidation,
amalgamation, joint venture, business combination or other similar transaction
involving the Company pursuant to which the stockholders of the Company
immediately preceding such transaction hold none of the voting equity interests
in the surviving or resulting entity of such transaction; or (d) the purchase or
other acquisition of all or substantially all of the assets of the Company and
its subsidiaries, taken as a whole, by any Person or group of Persons;

6



--------------------------------------------------------------------------------



 



and the term “13D Group” means any group of Persons formed for the purpose of
acquiring, holding, voting or disposing of Voting Securities which would be
required under Section 13(d) of the Securities Exchange Act, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder, to file a
statement on Schedule 13D (a “Schedule 13D”) pursuant to Rule 13d-1(a) of the
rules and regulations promulgated under the Exchange Act or a Schedule 13G of
the rules and regulations promulgated under the Exchange Act pursuant to
Rule 13d-1(c) of the rules and regulations promulgated under the Exchange Act
with the SEC as a “person” within the meaning of Section 13(d)(3) of the
Exchange Act if such group beneficially owns Voting Securities representing more
than five percent (5%) of any class of Voting Securities then outstanding.
     SECTION 6. REMEDIES. Each of the Parties acknowledges that a breach of any
of the terms of this Agreement may result in immediate and irreparable injury to
the other Party not compensable by monetary damages. Therefore, each of the
Parties acknowledge that the other Party to this Agreement shall be entitled to
injunctive relief from any court of competent jurisdiction in the event of any
actual or threatened breach of any of the terms of this Agreement in addition to
any other remedy to which an aggrieved party may be entitled at law or in
equity, including the right to recover all costs and expenses, including, but
not limited to reasonable attorneys’ fees, court costs, witness fees,
disbursements and other expenses of litigation or negotiation and
notwithstanding the actions of the other aggrieved party.
     SECTION 7. MISCELLANEOUS
     (a) Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
will be in writing and will be deemed validly given, made or served if (1) given
by fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (2) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
          If to the Wynnefield Parties:
Wynnefield Partners Small Cap Value, L.P.
450 Seventh Avenue, Suite 509
New York, New York 10123
Attn: Nelson Obus
Phone: (212) 760-0814
Fax: (212) 760-0824
          With a copy (which shall not constitute notice) to:
Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
Attn: Jeffrey S. Tullman, Esq.
Phone: (212) 519-5101
Fax: (212) 757-2063

7



--------------------------------------------------------------------------------



 



          If to the Company:
Breeze-Eastern Corporation
35 Melanie Lane
Whippany, NJ 07981
Attn: D. Michael Harlan, Jr., President, CEO
Phone: (973) 602-1023
Fax: (973) 739-9333
          With a copy (which shall not constitute notice) to:
Fox Rothschild LLP
997 Lenox Drive, Bldg. 3
Lawrenceville, NJ 08648
Attn: Matthew H. Lubart, Esq.
Phone: (609) 896-3600
Fax: (609) 896-1469
     (b) This Agreement may be executed by the parties hereto in separate
counterparts (including by fax and .pdf), each of which when so executed shall
be an original, but all such counterparts shall together constitute one and the
same instrument.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its conflict of laws
principles. The parties each consent to the jurisdiction of the Delaware
Chancery Court for purposes of enforcement of this Agreement. In addition, for
purposes of any action arising with respect to this Agreement, the Company and
the Tinicum Parties each (1) irrevocably and unconditionally consent to the
personal jurisdiction and venue of the federal or state courts located in
Wilmington, Delaware; (2) agree that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(3) agree that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (4) irrevocably waive the right to trial by jury.
     (d) This Agreement constitutes the only agreement between the Company and
the Wynnefield Parties with respect to the subject matter hereof and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties hereto. Any purported transfer without such consent shall be
void. No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless

8



--------------------------------------------------------------------------------



 



it is in writing and signed by the party or parties hereto affected thereby, and
then only in the specific instance and for the specific purpose stated therein.
Any waiver by any party hereto of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party hereto to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement.
     (e) If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The parties hereto
further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
     (f) This Agreement is solely for the benefit of the parties hereto, and
their respective principals, directors, members and general partners, and is not
enforceable by any other Persons, provided, however, that the Tinicum Parties
will be entitled to enforce the terms hereof.
     (g) Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
     (h) The Wynnefield Parties hereby acknowledge and agree that the language
contained in its Schedule 13D filed subsequent to the date hereof relating to
the matters hereto shall be consistent, in all material respects, with the
language contained in the Press Release issued by the Company.
[Execution page follows.]

9



--------------------------------------------------------------------------------



 



     If the terms of this Agreement are in accordance with your understanding,
please sign below, whereupon this Agreement shall constitute a binding agreement
between us.

            Very truly yours,

BREEZE-EASTERN CORPORATION
      By:   /s/ D. Michael Harlan         Name:   D. Michael Harlan       
Title:   CEO and President     

[Signature Pages to Letter Agreement]

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed to as of the date first written above:

            WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P.
    By:   Wynnefield Capital Management, LLC    

            Its:   General Partner    

            By:   /s/ Nelson Obus         Name:   Nelson Obus        Title:  
Co-Managing Member     

            WYNNEFIELD SMALL CAP VALUE OFFSHORE FUND, LTD.
    By:   Wynnefield Capital, Inc.         Its:   Investment Manager    

            By:  /s/ Nelson Obus         Name:   Nelson Obus        Title:  
President     

            WYNNEFIELD PARTNERS SMALL CAP VALUE, L.P. I
    By:   Wynnefield Capital Management, LLC         Its:   General Partner    

            By:   /s/ Nelson Obus         Name:   Nelson Obus        Title:  
Co-Managing Member     

[Signature Pages to Letter Agreement]

 



--------------------------------------------------------------------------------



 



            CHANNEL PARTNERSHIP II L.P.
      By:  /s/ Nelson Obus         Name:   Nelson Obus        Title:   General
Partner        WYNNEFIELD CAPITAL MANAGEMENT, LLC
      By:  /s/ Nelson Obus         Name:   Nelson Obus        Title:  
Co-Managing Member        WYNNEFIELD CAPITAL, INC.
      By:  /s/ Nelson Obus         Name:   Nelson Obus        Title:  
President     

[Signature Pages to Letter Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B

 